Opinion issued June  24,
2010


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00037-CV
———————————
JOSEPH
PHILLIPS, TAWANA PHILLIPS, AND RUTH DAVIS, Appellants
V.
BAYWAY HOMES, INC.; WOODVILLE
CORPORATION; AND CHARLES ANDERS, Appellees

 

 
On Appeal from the County Court at Law No. 3
Galveston County, Texas

Trial Court Case No.  53684
 

 
MEMORANDUM OPINION
          Appellants, Joseph Phillips, Tawana
Phillips and Ruth Davis, have neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for
establishing indigence); see also Tex. Gov’t Code Ann. § 51.207 (Vernon
2005); 51.208 (Vernon Supp. 2009); 51.941 (a) (Vernon 2005), 101.041 (Vernon
Supp. 2009) (listing fees in courts of appeal); Fees Civ. Cases B (1), (3) (listing fees in courts
of appeal).  After being notified that
this appeal was subject to dismissal, appellant did not adequately
respond.  See Tex.
R. App. P.
5 (allowing enforcement of rule); 42.3 (c) (allowing involuntary dismissal of
case).
Further, appellants,  Joseph
Phillips, Tawana Phillips, and Ruth Davis, have neither established indigence,
nor paid or made arrangements to pay the clerk’s fee for preparing the clerk’s
record.  See Tex. R. App. P. 20.1 (listing
requirements for establishing indigence), 37.3(b) (allowing dismissal of appeal
if no clerk’s record filed due to appellant’s fault).  After being notified that this appeal was
subject to dismissal, appellants Joseph Phillips, Tawana Phillips, and Ruth
Davis  did not adequately respond.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case).
          We
dismiss the appeal for want of
prosecution for failure to pay all the required fees and for failure to pay or
make arrangements to pay the clerk’s fee for preparing the clerk’s record.  We deny all pending motions.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Bland and Sharp.